Title: From Benjamin Franklin to William Franklin, 9 January 1768
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Jan. 9, 1768.
We have had so many alarms of changes which did not take place, that just when I wrote it was thought the ministry would stand their ground. However immediately after the talk was renewed, and it soon appeared the Sunday changes were actually settled. Mr. Conway resigns and Lord Weymouth takes his place. Lord Gower is made president of the council in the room of Lord Northington. Lord Shelburne is stript of the America business which is given to Lord Hillsborough as Secretary of State for America, a new distinct department. Lord Sandwich ’tis said comes into the Post Office in his place. Several of the Bedford party are now to come in. How these changes may affect us a little time will show. Little at present is thought of but elections which gives me hopes that nothing will be done against America this session, though the Boston gazette had occasioned some heats and the Boston resolutions a prodigious clamour. I have endeavoured to palliate matters for them as well as I can: I send you my manuscript of one paper, though I think you take the Chronicle. The editor of that paper one Jones seems a Grenvillian, or is very cautious as you will see, by his corrections and omissions. He has drawn the teeth and pared the nails of my paper, so that it can neither scratch nor bite. It seems only to paw and mumble. I send you also two other late pieces of mine. There is another which I cannot find.
I am told there has been a talk of getting me appointed under secretary to Lord Hillsborough; but with little likelihood as it is a settled point here that I am too much of an American.
I am in very good health, thanks to God: your affectionate father,
B.F.
